Citation Nr: 1450979	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-03 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1966 to March 1972.   He also had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi. 

In February 2013, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing is of record.  The Veteran also testified before a Decision Review Officer (DRO) in August 2010.  A transcript of that hearing is also of record.

At the February 2013 hearing, the Veteran and his representatives specifically limited the issue on appeal to service connection for hypertension.  See 38 C.F.R. §§ 20.204 and 20.708.


FINDING OF FACT

The Veteran's diagnosed hypertension did not manifest in active service and is not otherwise etiologically related to his active service; his hypertension was not caused by any of the Veteran's service-connected disabilities, and has not been worsened or aggravated by any of the Veteran's service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension, including as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the August 2010 Decision Review Officer (DRO) hearing and the February 2013 Board hearing, the hearing officers discussed with the Veteran additional evidence necessary to substantiate the claims.  The Veteran's testimony establishes that he understood the criteria for service connection, including as secondary to service-connected disabilities, and that he understood that he could identify or submit any evidence that might assist him to substantiate the claims.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either the DRO hearing or the Board hearing.  The Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearings constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO sent a February 2008 letter which advised the Veteran of the criteria for service connection, including secondary service connection, prior to the initial adjudication of his hypertension claim in September 2008.  As the contents of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.

With respect to examinations, the Veteran has been afforded several VA examinations including July 2008, June 2009 and March 2010 examinations addressing medical issues pertinent to this appeal.  The examinations and opinions, including particularly the June 2009 opinion, are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007)..

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Hypertension is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do apply in the instant case.  However, the Veteran does not contend and the greater weight of the evidence establishes, as discussed more fully below, that the Veteran did not have hypertension during his active service or within one year following his active service.  Service connection on the basis of continuity of symptomatology or on a presumptive basis is not warranted.

The Veteran served on the ground in Vietnam, and may be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1).  However, hypertension is not one of the diseases presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e) ("Note 2: For purposes of this section, the term ischemic heart disease does not include hypertension...").  Presumptive service connection based on exposure to herbicides is not warranted.

Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation or as secondary to a service-connected disability.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The criteria for direct service connection have already been stated.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

This Veteran was presumptively exposed to toxic agents in Vietnam, therefore the Board finds the requirement of an in-service event or injury for the purpose of direct service connection is met.  In addition, the Veteran has been diagnosed with hypertension, so a current disability is established.  The only remaining element for direct service connection is a causal nexus between the Veteran's active service and his current hypertension.  See Shedden, 381 F.3d at 1167.  

The medical evidence in this case is against any finding that the Veteran's hypertension began during his active service.  Notably, the Veteran testified that his hypertension was diagnosed long after his active service.  See August 2010 DRO Hearing Transcript (testifying to diagnosis subsequent to his 1999 diabetes diagnosis); February 2013 Board Hearing Transcript (same).  Private treatment records (Dr. J.F.) support a diagnosis in or around January 1999.  His service records document normal blood pressure readings throughout his service.  For example, his initial enlistment examination in October 1966 indicates blood pressure of 122/80.  His March 1972 discharge examination documents blood pressure of 120/70.  Upon his November 1975 enlistment in the United States Army Reserves, his blood pressure was 134/86.  While his blood pressure was measured as 122/90 and 130/80 during a November 1994 examination for reserve service, the November 1994 Report of Medical History contains a notation that the Veteran had "Hi [sic] blood pressure - controlled."  This notation is not clear regarding an actual diagnosis of hypertension or the type of treatment, if any, for the high blood pressure.  Resolving the doubt on this issue in the Veteran's favor, the Board finds that he was diagnosed with hypertension in or around January 1999, roughly around the time he was diagnosed with diabetes.  In any case, the Veteran's hypertension had onset decades after his active service.

The Veteran has not alleged that his hypertension is directly related to any in-service disease or injury, rather he has consistently argued that his hypertension is due to his service-connected diabetes.  Despite the absence of any allegation of direct service connection, the Board has examined the record for evidence supporting direct service connection.   The evidence of record, medical or otherwise, contains no indication that the Veteran's hypertension may be associated with any disease or injury during his active service including, but not limited to, exposure to herbicides.  In fact, his private treating physician (Dr. J.W.) stated in January 1999:  "I think it is from his weight gain."  See also April 1999 Private Treatment Note (indicating hypertension would resolve with weight loss).  The June 2009 VA examiner expressed the opinion that the Veteran has "essential hypertension" with no known etiology.  The July 2008 and March 2010 VA examiners also diagnosed "essential hypertension" and gave no indication his hypertension was related to any in-service disease or injury.

The greater weight of the evidence is against finding that the Veteran's hypertension is etiologically related (directly) to his active service.

This leaves secondary service connection.  As set forth above, secondary service connection requires that the service-connected disability (diabetes) either cause or aggravate the nonservice-connected disability (hypertension).  See 38 C.F.R. § 3.310 (2014); Buckley, 12 Vet. App. at 84.  The Veteran has alleged that his diabetes, more specifically the medications for his diabetes, has caused or aggravated his hypertension.  He has pointed to the chronological proximity of his diagnoses for these conditions as evidence that they are etiologically related.  See February 2013 Hearing Tr. at p. 3 ("Q.  And you contend that the medication you took for diabetes caused the hypertension.  A.  It must have because I never had hypertension, high blood pressure prior to being diagnosed with diabetes.").  A temporal link, however, has very little independent evidentiary value in establishing a causal relationship between one medical condition (e.g. diabetes or medication for diabetes) and another (e.g. hypertension).

The Board is not persuaded by the Veteran's endorsement of this theory.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. dizziness); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to determine the etiology of a medical condition that typically requires medical training and/or diagnostic testing to diagnose and clinically evaluate.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not reflect that the Veteran has any specialized medical training or knowledge.  The Board finds that the Veteran is not competent to opine on the etiology of his hypertension.  Jandreau, 492 F.3d at 1377.  

The Veteran is competent to report the etiological opinions of his treating physician, but the Board must weigh the credibility and assign probative weight to that testimony.  During his testimony, he indicated his physician told him that his diabetes medication may have contributed to his hypertension.  See February 2013 Hearing Tr. at 4 ("Q. ...But do you have a physician saying that...the medication you're taking for your diabetes, that a side effect is high blood pressure?  A.  My physician that I had has been retired for 11 or 12 years now and moved out of the country, so...  Q. But he told you that?  A.  But this is what he told me..."); see also August 2010 DRO Hearing Tr. at pp. 6-7 ("they said it's my blood pressure medication what's causing my hypertension and my doctor said I had to take this blood pressure medication").  The testimony is ambiguous, at best, and his private physician's medical records contradict it.  As noted above, the private physician indicated on multiple occasions, including in January and April 1999, that his hypertension was due to weight gain.  Moreover, the private treatment records contain no indication that the treating physician believed either diabetes or the diabetes medication caused the hypertension and contain no indication that the physician considered changing the diabetes medications due to concerns about their effect on blood pressure.  The contemporaneous documentation of the physician's opinion is more reliable than the Veteran's recollection of it roughly a decade later.  The Board finds that the Veteran's testimony regarding his private physician's etiological opinions is unreliable and contrary to the physician's documented opinions on that issue.  Caluza, 7 Vet. App. at 511; Cartright, 2 Vet. App. at 25.  The Board assigns that testimony no probative weight.

The private physician's etiological opinion as documented in his progress notes does have probative value.  As discussed, he attributed the Veteran's diabetes and hypertension to a common cause:  weight gain.  The Board notes that the hypertension diagnosis did coincide with weight gain.  In 1975, as documented in an enlistment examination for reserve service, the Veteran weighed 183 pounds.  According to a 1994 examination for reserve service, he weighed 230 pounds.  The factual basis of the private physician's opinion is sound.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The common cause also explains the fact that diabetes and hypertension were diagnosed close in time.  The Board notes that this opinion is that of a private treating physician prior to any claim for benefits.  The Board assigns the opinion significant probative value.  Id.

Three VA examiners (July 2008, June 2009, and March 2010) have diagnosed "essential hypertension."  The June 2009 examiner stressed that "essential hypertension" is hypertension with no known etiology.  That examiner also directly addressed the second prong of secondary service connection:  "there is no aggravation of hypertension by diabetes."  The Veteran's proposed link between hypertension and the diabetes medication finds no support in the VA examinations.  In fact, the VA examiners' diagnoses and, particularly, the June 2009 VA examiner's opinion all weigh against finding any causal nexus between the Veteran's diabetes (including medication for it) and his hypertension.

The dispositive question with respect to secondary service connection is whether the Veteran's hypertension was due to or aggravated by his diabetes medication (or the diabetes itself).  See 38 C.F.R. § 3.310.  On this point, the medical evidence is in agreement and against the Veteran's claim.

The more probative evidence establishes that it is more likely than not that the Veteran's hypertension is not etiologically to his active service and that it is not caused by or aggravated by his service-connected disabilities, to include diabetes and the medications prescribed to treat diabetes.  Accordingly, entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.  The evidence is not in equipoise and, therefore, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


